Citation Nr: 1507652	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-34 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.  The Veteran died in February 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  In July 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

After the hearing, the record was held open for an additional 60 days in order for the appellant to submit private treatment records dated in 1999 and 2004.  While those records were not provided, in September 2014 the appellant submitted duplicate medical evidence and treatise information.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.





FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in February 2008, at the age of 58.  The death certificate recorded his immediate cause of death as hepatorenal syndrome due to or as a consequence of cirrhosis due to or as a consequence of hepatitis C.
 
2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  The Veteran's hepatitis C was first demonstrated many years after service, and there is no probative evidence of record to demonstrate a causal connection between the Veteran's hepatitis C and military service.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2014). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service, and the many delays in the full adjudication of this case.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran passed away in February 2008, at the age of 58.  His death certificate identifies his immediate cause of his death as hepatorenal syndrome due to or as a consequence of cirrhosis due to or as a consequence of hepatitis C.  At the time of his death, the Veteran was not service connected for any disability.  

The appellant seeks service connection for the cause of the Veteran's death, believing that an in-service air gun inoculation was the source of his hepatitis C.  She specifically denied risk factors of tattoos, body piercing, and drug use, during the Veteran's service. 

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VA Training Letter 01-02 (April 17, 2001).

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection was should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the hepatitis C. FL 04-13.

The Veteran's service treatment records, including an April 1970 separation examination, are negative for any reports, diagnosis, or treatment for hepatitis C, providing some limited evidence against this claim.

Post-service treatment records include reports dated in February 2008 which note the Veteran's long-standing hepatitis C.  The Veteran provided an 18-year history of hepatitis C which suggests a diagnosis in 1991.  Additional records indicate a prior medical history of end-stage liver disease secondary to hepatitis C and alcohol use, hypertension, and gout.

A December 2009 statement from the Veteran's primary care physician Dr. H.A. indicates a 2004 diagnosis for hepatitis C.

While there is post-service evidence of hepatitis C, what remains to be demonstrated is a nexus, or a competent medical opinion regarding the relationship between the Veteran's cause of death and his active duty service.

In this regard, in the December 2009 statement, Dr. H.A. stated that the Veteran's hepatitis C was diagnosed during service "at an early age."  In a September 2012 revised opinion, the physician added that the Veteran contracted during service in Korea.  The examiner opined that he believed that the Veteran contracted his disease from immunizations given during service and confirmed that the Veteran had no tattoos or history of drug use.

However, the physician supplied a bare conclusion which is not supported by a rationale.  The Veterans Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Beyond the above, the Board finds that the opinions are outweighed by the treatment records which include histories provided by the Veteran himself which make no mention of his belief that he contracted hepatitis C from an air gun injection which the appellant contends he shared with his medical providers.  In this regard, the service and post-service medical records provide evidence against this claim.  Therefore, the Board finds the December 2009 and September 2012 opinions of the Veteran's primary physician of little probative value.

The Board also acknowledges that the appellant submitted a few internet articles which focus on the etiology, signs, symptoms and causes of hepatitis C, these records are somewhat duplicative of the VBA Training Letter and the VA Fast Letter referenced above.  The appellant also submitted a December 2010 comment from "Spooky" posted on www.politicalwise.com relating hepatitis C to vaccination procedures use by the military.  

Although the December 2010 "spooky" statement and internet articles allude to a possible association between various risk factors, to include air gun inoculations, these articles contain no opinion as to the relationship between the cause of the Veteran's death and his service, including any air gun inoculations.  These articles referenced by the appellant and her representative simply provide speculative generic statements.  As these articles do not specifically state an opinion as to the relationship between the cause of the Veteran's death and his service, they lack probative value in the consideration of the Veteran's claim.  See Sacks v. West, 11 Vet. App. 314 (1998).

None of the evidence of record supports a finding that an air gun inoculation during service caused the hepatitis C which contributed to the Veteran's death.  The evidence of record does not support the appellant's overall case that the hepatitis C is as likely as not (50% or greater) caused by service or the cause she has contended. 

In this regard, the medical evidence of record suggests a diagnosis no earlier than 1991, a 24-year gap between the contraction and diagnosis of hepatitis C.  This long period without this problem being indicated weighs against the claim.  While this is limited factual evidence against this claim, in light of the evidence the appellant has submitted, which is deeply speculative (at best) and entitled to highly limited weight (at most), the evidence indicates on these facts that it is unlikely (a less than 50% chance) that this disability was caused by inoculations as the Veteran entered service, then not detected either in service or for decades thereafter. 

In July 2014, the appellant testified that other men who served with the Veteran also contracted hepatitis and they were all inoculated together.  She testified that the Veteran told her that he was certain that he contracted the virus from immunizations.  He was undergoing testing for hepatitis C when he lost his insurance and then sought VA treatment.  She testified that the Veteran shared his belief that he contracted hepatitis C in the service with his medical providers and denied any history of drug use, tattoos, or piercings which are other risk factors for contracting hepatitis C.  She testified that he contracted it around 1999, but that he did not undergo testing until 2004.  She further testified that hepatitis C can lay dormant for years and that people can have the disease without any symptoms.  She further testified that 62% of Vietnam Era veterans have hepatitis C.

The appellant clearly believes that the Veteran contracted hepatitis C from an air gun vaccination during service that caused the hepatitis C which contributed to the cause of the Veteran's death, based on her testimony and the lay statements of record.  As noted by the appellant, the Board is also cognizant that there is an accepted latency period that sometimes occurs between infection and eventual discovery of hepatitis C.  To that end, the appellant contends that the latency should not be a basis upon which to deny the claim.  As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's hepatitis C complaints and discomfort.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements have been reviewed and considered.  However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary and any contributing causes of her husband's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The VA has undergone extensive medical review of this issue, either directly or through support of private medical studies.  While, as noted above, VA has determined that the transmission of hepatitis C virus with air gun injections is "biologically plausible," there is a lack of any scientific evidence of documented cases of air-gun infection.  This fact only provides evidence against this claim.  While we may never know what caused the Veteran's hepatitis C, it cannot be said that it is a least as likely as not (a 50% or greater chance) that this problem was caused by service.  There is significant evidence against this claim, including, but not limited to, the service and post-service treatment records.  The fact the Veteran's fellow servicemembers may have also contracted hepatitis C does not provide a medical nexus between the Veteran's contraction of hepatitis C and his service.  As such, the evidence is against a finding (it is, while possible, less than likely) that the Veteran's hepatitis C which contributed to his death was caused by an air gun inoculation in service many years ago.

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's hepatitis C and his period of active service.  Coupled with the lack of an in-service diagnosis and the lack of a post-service diagnosis until 1991 (and a 24-year gap between any air gun inoculation and initial diagnosis of hepatitis C), the probative evidence of record does not show that hepatitis C was incurred in or aggravated by service, to include as the result of an air gun inoculation.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).   Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, available post-service treatment records, and lay statements from the appellant have been obtained.  At the hearing, the appellant testified that the Veteran received relevant private treatment in 1999 and 2004 and was provided 60-days to submit those private treatment records in support of her claim.  However, those records were not provided.  Even though additional private treatment records may indicate treatment of hepatitis C, there is no suggestion that these records would support a finding that the Veteran's hepatitis C, which contributed to his death, was related to his service, including an air gun inoculation.  Accordingly, the Board finds that there is no basis for additional development under these circumstances.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is nothing in the record that supports the appellant's lay belief that his hepatitis C which contributed to his death is related to an in-service air gun inoculation.  The facts of this case are controlling. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

It is always difficult to prove a negative (in this case, the VA does not have the capability to determine with anything but speculation the cause of the Veteran's hepatitis C - and a remand for a medical opinion will not provide closure in this case).  That technology simply does not exist.  However, the fact that we cannot do this does not support this claim, or the basis for obtaining a medical opinion, that it can ever be said it is as likely as not that this problem was caused by this contention.  Any medical opinion in this case would be grossly speculative.

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between the Veteran's hepatitis C and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically"  provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that possible in-service exposure to hepatitis C is related to the Veteran's cause of death are the private physician's opinions of highly limited probative value (at best) and internet articles and commentary which are found to lack probative value, and at some points clearly provide evidence against this claim, and the conclusory generalized lay statements of the appellant.  In any event the Board finds that there is otherwise sufficient competent medical evidence in this case to decide the case:  the post-service treatment records and the death certificate.  In this case, there is simply no basis based on these records for a medical provider to find that the in-service exposure to hepatitis C from an alleged air gun inoculation (it is even unclear if this occurred - or under what conditions this could occur that would have caused this chain of events to occur - the Veteran's own statement on this point, prior to his death, are not clear - the basis for this belief profoundly ambiguous) caused the Veteran's hepatorenal syndrome from which he died.  The facts of this case would never support such a speculative conclusion without other factual evidence supporting this claim, which simply does not exist in this case.  The only "hard" evidence that exists in this case is the medical treatment records which indicate a problem that began many years after service.  The medical providers that have found this link lack much credibility in light of the facts of this case.  Obtaining a medical opinion would not resolve this case. 

Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  Further delay in the adjudication of this case is not warranted. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


